Citation Nr: 9922647	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for right status 
post distal clavicle resection, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left status 
post distal clavicle resection with arthritis, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions dated in March 1992 and 
September 1993.  In the March 1992 decision, the RO denied 
the veteran's claim for an evaluation greater than 20 percent 
for his service-connected status post distal clavicle 
resection on the right.  In the September 1993 decision, the 
RO continued the veteran's 20 percent evaluation for the 
right shoulder, and denied his claim for an evaluation 
greater than 20 percent for status post resection distal 
clavicle on the left, with arthritis.  In a subsequent rating 
decision in November 1994, the RO increased the veteran's 
evaluation for his service-connected status post distal 
clavicle resection on the left to 30 percent.  

This matter was previously before the Board in October 1997 
at which time it was remanded to the RO for further 
development. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

The veteran and his representative contend that the veteran's 
right and left shoulder disabilities are more severe than 
reflected in the current 20 percent and 30 percent 
evaluations.  More specifically, the veteran testified in 
March 1994 that he was unable to do any lifting overhead and 
was also restricted in his movements on extension.  

Under VA's Schedule of Ratings of the musculoskeletal system, 
disabilities of the shoulder are evaluated based on 
limitation of motion of the arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  As such, the veteran's complete range 
of motion studies of his arms must be available before a full 
review of his increased rating claims can be undertaken. 

The veteran was most recently evaluated by VA for his 
shoulder disabilities in August 1998.  Although the 
corresponding examination report contains some range of 
motion measurements, it is not complete thereby rendering 
this report inadequate for rating purposes.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  More notably, while the 
examiner stated that the veteran had "limitations in 
abduction and in internal rotation 'with extension'" on 
active range of motion, he did not state what the actual 
measurements were, as he later did for passive ranges of 
motion.  

The RO went ahead and evaluated the veteran's right and left 
shoulder disabilities using the passive range of motion 
studies provided by the examiner.  However, consideration 
should be given to the veteran's limitation on active range 
of motion.  Accordingly, a new examination is warranted in 
view of the examiner's acknowledgment that the veteran had 
limitations in regard to active range of motion and, in view 
of the fact that it is the present level of disability that 
is of primary concern when determining whether the veteran is 
entitled to higher evaluations.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The RO should include in the new 
examination request, as it did in the previous examination 
request of 1997, a request that the examiner consider whether 
the veteran displays any additional loss of motion due to 
pain on use or during flare-ups.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995). 

It is noted in the Board's previous remand order in October 
1997 that the RO was asked to consider separate evaluations 
for scars based on references to surgical scars in the 
veteran's medical records.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, it does not appear that such 
evaluations were considered by the RO since the rating 
decision and supplemental statement of the case that followed 
the Board's 1997 remand do not contain any notation in regard 
to surgical scars.  In order to attain full compliance with 
the Board's 1997 remand order, the RO must consider separate 
ratings for scars.  Stegall, supra.  On a similar note, the 
Board directed the RO in its 1997 remand to consider these 
increased rating on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b).  This directive was also not complied 
with and should be considered by the RO when it readjudicates 
these issues.  Id. 

Based on the foregoing, this matter is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA medical records that pertain to 
treatment for the veteran's shoulder 
disabilities from 1994 to the present 
date.  Any such records must be 
incorporated into the claims file. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
and left shoulder disabilities.  Any 
tests that the examining physician finds 
appropriate should be performed.  The 
examination should include complete 
observations of active ranges of motion 
of the affected areas to include 
abduction, flexion, and internal and 
external rotation.  All findings should 
be reported.  The examiner should be 
asked to determine whether the right 
and/or left shoulders exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
before the examination.

4.  The RO should readjudicate the claims 
for increased evaluations for the 
veteran's service-connected right and 
left shoulder disabilities.  In so doing, 
the RO must consider the guidelines set 
forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), as well as separate evaluations 
for scars.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  The RO must also consider an 
extra-schedular evaluation in accordance 
with the provisions found in 38 C.F.R. 
§ 3.321(b).  In the event that any 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and be given a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







